[Cite as In re Disqualification of Saffold, 163 Ohio St.3d 1233, 2021-Ohio-114.]




                        IN RE DISQUALIFICATION OF SAFFOLD.
                           THE STATE OF OHIO v. DEMPSEY.
         [Cite as In re Disqualification of Saffold, 163 Ohio St.3d 1233,
                                     2021-Ohio-114.]
Judges—Affidavits of disqualification—R.C. 2701.03—A judge’s failure to respond
        to allegations of bias and prejudice may result in the judge’s
        disqualification to avoid the appearance of impropriety—Affidavit granted.
                   (No. 20-AP-103—Decided December 24, 2020.)
   ON AFFIDAVIT OF DISQUALIFICATION in Cuyahoga County Court of Common
                 Pleas, General Division, Case No. CR-20-652697-A.
                                       ____________
        O’CONNOR, C.J.
        {¶ 1} Sharlene Ramsey, counsel for the defendant, has filed an affidavit
pursuant to R.C. 2701.03 and the Ohio Constitution, Article IV, Section 5(C)
seeking to disqualify Judge Shirley Strickland Saffold from the above-referenced
case.
        {¶ 2} Ms. Ramsey alleges that Judge Saffold’s bailiff, who is not an
attorney or judicial officer, has “acted as a jurist” in the matter by scheduling and
conducting pretrials when Judge Saffold was absent from the courthouse. The
bailiff, Ms. Ramsey avers, was also hostile toward her and attempted to “strong
arm” counsel and the defendant into entering a plea agreement. Ms. Ramsey
believes that Judge Saffold, through her bailiff, has created an appearance of
impropriety requiring the judge’s removal.
        {¶ 3} Judge Saffold filed a response to the affidavit and requests that it be
denied. The judge states that she has never met Ms. Ramsey nor the defendant.
She also states that it is common practice for bailiffs to schedule and facilitate
                                SUPREME COURT OF OHIO




pretrials and that Ms. Ramsey and her client caused any problems with the judge’s
bailiff.
                                Timing of the affidavit
           {¶ 4} Under R.C. 2701.03(B), an affidavit of disqualification shall be filed
“not less than seven calendar days before the day on which the next hearing in the
proceeding is scheduled.” “This statutory deadline may be set aside only ‘when
compliance with the provision is impossible,’ such as when the alleged bias or
prejudice occurs fewer than seven days before the hearing date or the case is
scheduled or assigned to a judge within seven days of the next hearing.” In re
Disqualification of Gaul, 147 Ohio St.3d 1219, 2016-Ohio-7034, 63 N.E.3d 1211,
¶ 3, quoting In re Disqualification of Leskovyansky, 88 Ohio St.3d 1210, 723
N.E.2d 1099 (1999).
           {¶ 5} Ms. Ramsey filed her affidavit one day before a bond hearing/pretrial
scheduled for November 17, 2020. She averred, however, that on November 12,
the bailiff scheduled the November 17 court appearance. She also averred that the
alleged bias occurred during pretrials on November 10 and 12. Because the case
was scheduled within seven days of the next hearing and the alleged bias occurred
during that time frame, Ms. Ramsey’s affidavit was properly accepted for filing.
                         Merits of the disqualification request
           {¶ 6} “The proper test for determining whether a judge’s participation in a
case presents an appearance of impropriety is * * * an objective one. A judge
should step aside or be removed if a reasonable and objective observer would
harbor serious doubts about the judge’s impartiality.” In re Disqualification of
Lewis, 117 Ohio St.3d 1227, 2004-Ohio-7359, 884 N.E.2d 1082, ¶ 8. For the
following reasons, an objective observer would have serious doubts about Judge
Saffold’s impartiality and the integrity of the proceedings.
           {¶ 7} First, the record gives the impression that the bailiff—not Judge
Saffold—has handled this case. On October 27, 2020, the arraignment court




                                            2
                                January Term, 2021




assigned the matter to Judge Saffold and scheduled the first pretrial for November
10. Ms. Ramsey avers that she appeared for the pretrial without her client, who had
relocated out of state, and that when she arrived in Judge Saffold’s office, she
observed the judge’s bailiff engaging in friendly conversation with another attorney
who also had not brought his client. (Indeed, as Ms. Ramsey notes, most judges
were conducting proceedings remotely because of the increase in COVID-19
cases.) Ms. Ramsey states that after the other attorney left, she approached the
bailiff’s work space but he admonished her for coming too close and then became
hostile with her after learning that the defendant was not with her. Ms. Ramsey
claims that she asked for the same treatment as the attorney appearing before her,
but the bailiff threatened to issue a warrant and ordered the defendant to appear for
a second pretrial on November 12 at 10:30 a.m. According to Ms. Ramsey, Judge
Saffold’s door was closed, her courtroom was empty, and it appeared that she was
not in the building.
       {¶ 8} The defendant was late for the November 12 pretrial. According to
Ms. Ramsey, the bailiff threatened to remand the defendant and revoke his bond if
he failed to appear by noon. The defendant appeared at 11:50 a.m. Ms. Ramsey
avers that the bailiff instructed counsel to work out a plea agreement and stated that
another judge would accept it because Judge Saffold was “off.” Because the
defendant had not yet had an opportunity to review discovery, Ms. Ramsey and her
cocounsel informed the bailiff that the defendant would not enter a plea that day.
The bailiff, Ms. Ramsey alleges, ordered the defendant to appear for another
hearing on November 17 and instructed that he should not leave the state. Ms.
Ramsey interpreted the bailiff’s actions as an attempt to “strong arm” counsel and
the defendant into entering a plea and that the bailiff had essentially ordered the
defendant and counsel to appear in person for three hearings within one week—
without Judge Saffold’s presence or participation.




                                          3
                                  SUPREME COURT OF OHIO




          {¶ 9} Based on this record, it appears that the bailiff conducted the first two
pretrials, scheduled the second and third pretrials, ordered the defendant to appear
for the pretrials, and threatened to revoke his bond if he failed to timely appear—
all without any involvement from Judge Saffold. For her part, Judge Saffold states
that it is common practice for bailiffs to schedule and facilitate pretrials without the
presence of the judge and that in this case, the first pretrial was merely an
opportunity for counsel to meet, discuss discovery, and set a trial schedule. But if
that is true, the judge has failed to explain why the defendant’s presence was
mandatory for mere scheduling matters—especially considering that the judge
herself chose not to attend and courthouses are attempting to limit in-person
appearances due to the COVID-19 pandemic. Moreover, although it may be
common for a judge’s staff to set or help facilitate a scheduling or case-management
conference, the November 12 pretrial went beyond mere scheduling matters. To
the extent that the hearing on November 10 or 12 was the “pretrial” conference
contemplated by Crim.R. 17.1, Judge Saffold should have been there. Judges must
be wary of improperly entrusting—or appearing to entrust—judicial duties to court
staff.1
          {¶ 10} Second, Judge Saffold was not particularly forthcoming in her
responses to Ms. Ramsey’s affidavit. Judges may be disqualified when they refuse
to explain or clarify their conduct, especially when they are given a second
opportunity to do so. In re Disqualification of Gaul, 161 Ohio St.3d 1249, 2020-
Ohio-5313, 162 N.E.3d 899; see also In re Disqualification of Corrigan, 94 Ohio
St.3d 1234, 1235, 763 N.E.2d 602 (2001) (“a judge’s failure to respond to
allegations of bias and prejudice may result in the judge’s disqualification to avoid


1. Indeed, judges have been disciplined for inappropriately delegating adjudicative responsibilities
to staff. See, e.g., Disciplinary Counsel v. Kubilus, 101 Ohio St.3d 29, 2003-Ohio-6610, 800 N.E.2d
1131; Gray, Improper Delegation of Adjudicative Responsibilities, Judicial Conduct Reporter 1, 9-
12 (Fall 2016) (surveying various state’s advisory opinions and cases on judges inappropriately
entrusting their judicial duties to court staff and others).




                                                 4
                               January Term, 2021




the appearance of impropriety”); In re Disqualification of Burge, 136 Ohio St.3d
1205, 2013-Ohio-2726, 991 N.E.2d 237, ¶ 8 (disqualifying a judge, in part, because
he had failed to respond to some of the allegations in a supplemental affidavit of
disqualification). Here, Judge Saffold was asked to supplement her initial response
to Ms. Ramsey’s affidavit to clarify some of the judge’s comments and to directly
address one of Ms. Ramsey’s primary allegations.             But Judge Saffold’s
supplemental response only muddied the waters.
       {¶ 11} For example, in her initial response, Judge Saffold stated that
because of the specific charges against the underlying defendant, he “was
determined to be higher risk and therefore his personal attendance was mandatory”
and that her court—i.e., her bailiff—was forced to reschedule the pretrial from
November 10 to November 12 because of the defendant’s “flagrant disregard for
the instruction of the Court that he be personally present for all hearings.” Judge
Saffold was asked to supplement her response to explain when she instructed the
defendant to appear in person for the November 10 pretrial. Judge Saffold,
however, seemed perplexed by the request, responding: “You indicate I had a
conversation with [the defendant]” and “I do not remember or believe that to be
true, as I have no recollection of ever engaging [Ms. Ramsey] either.” If the
defendant had “flagrant[ly] disregard[ed]” an “instruction” of the court, it should
have been easy for the judge to identify when her court issued the instruction.
       {¶ 12} Similarly, in the judge’s initial response, she criticized Ms. Ramsey
for assuming that she was not in the courthouse for the pretrials. The judge also
explained that pursuant to a COVID-19 protocol adopted by the Cuyahoga County
Court of Common Pleas, she could hold hearings only on Tuesdays and Thursdays,
which were the days that the November 10 and 12 pretrials were held. Judge
Saffold was asked to supplement her response to simply confirm that she was in
fact in the courthouse for the November 10 and 12 pretrials. In response, Judge
Saffold stated that she is available by phone and Zoom every day and repeated that




                                         5
                               SUPREME COURT OF OHIO




she is scheduled in the office on Tuesdays and Thursdays. The judge again failed
to confirm that she was in the courthouse on the particular days in which the two
pretrials were held in this case.
        {¶ 13} In the end, Judge Saffold could have responded to the affidavit of
disqualification by acknowledging that Ms. Ramsey and her bailiff had a rough
start, pledging to personally preside over all future matters, and affirming that
nothing between Ms. Ramsey and the bailiff will impact the judge’s impartiality.
Instead, Judge Saffold responded with inconsistent and puzzling statements and
made unnecessary assertions about Ms. Ramsey. “Attorneys should be free to
challenge, in appropriate legal settings, a court’s perceived partiality without the
court misconstruing the intent of the challenge.” In re Disqualification of Greene,
143 Ohio St.3d 1235, 2015-Ohio-2874, 37 N.E.3d 159, ¶ 8.
        {¶ 14} On this record, Judge Saffold’s disqualification is necessary to avoid
any appearance of partiality and to ensure the parties’ and the public’s confidence
in the fairness and integrity of the proceedings. The affidavit of disqualification is
therefore granted. The case is returned to the administrative judge of the Cuyahoga
County Court of Common Pleas, General Division, for random reassignment to
another judge of that court.
                                    _________________




                                          6